           Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 1 of 10



 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5    BRENT MORRIS,                                            Case No. 3:14-cv-00372-LRH-WGC
 6                                           Petitioner,
                 v.                                                          ORDER
 7
      RENEE BAKER, et al.,
 8
                                          Respondents.
 9

10              This is a habeas corpus proceeding under 28 U.S.C. § 2254 brought by pro se Petitioner
11   Brent Morris. Currently before the Court is Respondents’ Amended Motion to Dismiss (ECF
12   No. 73) (“Motion”) Morris’s First Amended Petition for Writ of Habeas Corpus (ECF No. 25)
13   (“Amended Petition”). Morris has opposed (ECF No. 75) the Motion, and Respondents have
14   replied (ECF No. 76). For the reasons discussed below, the Motion is granted in part and denied
15   in part.
16   I.         BACKGROUND
17              A.     State Criminal Proceeding
18              Morris’s Amended Petition challenges a conviction and sentence imposed by the Eighth
19   Judicial District Court for Clark County (“state court”) in State v. Morris, Case No. C269265-1.
20   Following trial, Morris was found guilty of two felony counts of commission of a fraudulent act
21   in a gaming establishment and four gross misdemeanor counts of entry into a gaming establishment
22   by an excluded person. (Ex. 60, ECF No. 14-10.) On July 7, 2011, the state court entered a
23   judgment of conviction sentencing Morris for the gross misdemeanor counts to four concurrent
24   terms of 12 months in the Clark County Detention Center. (Id.) For the felony counts, Morris was
25   adjudicated as a habitual criminal and sentenced to two concurrent terms of 8–20 years’
26   incarceration to run concurrent with his gross misdemeanor sentences. (Id.)
27              B.     Direct Appeal
28              Morris appealed, arguing that he was not provided the required notice for placement on the


                                                           1
          Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 2 of 10



 1   Nevada Gaming Commission’s so-called “Black List” and there was insufficient evidence to

 2   support his convictions for the misdemeanor counts because the State did not prove he had actual

 3   knowledge that his name was placed on the list. (Ex. 80, ECF No. 15-5.) The Nevada Supreme

 4   Court affirmed his conviction. (Ex. 84, ECF No. 15-9.)

 5          C.      State Post-Conviction Proceedings

 6          Morris filed his first state petition for writ of habeas corpus (“first state petition”) on

 7   September 13, 2012, seeking post-conviction relief. (Ex. 87, ECF No. 15-2.) Following a

 8   counseled supplement and an evidentiary hearing, the state petition was denied. (Exs. 94, 99, 107,

 9   ECF Nos. 15-24, 16-7.) Morris filed a post-conviction appeal raising six claims of ineffective

10   assistance of counsel (“IAC”). The Nevada Supreme Court affirmed the denial of relief, and a

11   remittitur issued on July 6, 2015. (Exs. 126–127, ECF Nos. 28-1, 28-2.)

12          On August 4, 2015, Morris moved to modify his sentence. He argued that his sentence

13   was illegal because (1) the state court improperly considered a 2001 Michigan conviction that was

14   later vacated when it adjudicated him as a habitual criminal; (2) his convictions were too remote,

15   stale, and trivial to support habitualization; and (3) the state court improperly failed to determine

16   that habitualization was “just and proper.” (Ex. 128, ECF No. 62-1.) The motion was denied, and

17   Morris appealed. The Nevada Supreme Court affirmed. (Ex. 143, ECF No. 62-16.) The record

18   showed that Morris had over three felony convictions when he was sentenced as a habitual

19   criminal; thus, the Nevada Supreme Court concluded:

20          the sentence was not facially illegal, as Morris’s criminal record met the statutory
            guidelines for habitual criminal adjudication. See NRS 207.010(1)(a). Even if the
21          Michigan conviction had been invalid when the sentence was imposed, Morris’s
22          other convictions would suffice for habitual criminal adjudication. See id.

23   (Id.) The Nevada Supreme Court summarily denied the two remaining contentions as they

24   exceeded the narrow scope of correcting an illegal sentence or modifying a sentence. (Id.)

25          D.      Federal Habeas Action

26          Morris initiated this federal habeas corpus action in July 2014. His original petition raised

27   one claim regarding the sufficiency of the evidence. (ECF No. 2.) Respondents answered his

28   claim. (ECF No. 11.) Instead of a reply, Morris filed the 86-page Amended Petition raising 11



                                                      2
             Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 3 of 10



 1   total grounds for relief: 10 substantive claims of trial and sentencing error and one IAC claim with

 2   two subclaims against trial counsel and eight subclaims against appellate counsel. (ECF No. 25.)

 3            Respondents moved to dismiss the Amended Petition in part based on Morris’s failure to

 4   exhaust certain new claims. (ECF No. 37.) The Court granted in part and denied in part their

 5   motion (ECF No. 42), finding that the following claims were unexhausted:

 6       •    Grounds 2 and 3: There was insufficient evidence to support his two convictions for
 7            commission of fraudulent acts at the Gold Coast Casino and the Excalibur Casino. (ECF
              No. 25 at 12–23.)
 8
         •    Ground 4: The state court abused its discretion by admitting evidence of uncharged bad
 9            acts involving past posting bets at the Orleans Casino and Caesar’s Palace. (Id. at 24–33.)

10       •    Ground 5: The state court erred by admitting slowed-down composite videotapes of the
              past posting incidents at the Orleans Casino and Gold Coast Casino, and the State
11            committed a Brady violation by failing to timely disclose the videotapes. (Id. at 34–38.)
12       •    Ground 6: The state court interfered with Morris’s right to testify at trial. 1 (Id. at 39–48.)

13       •    Ground 7: The state court erred by giving a “flight instruction” at trial over defense
              counsel’s objection. (Id. at 53–57.)
14
         •    Ground 8: unexhausted to the extent it asserts the state court erred in adjudicating him as
15            a habitual criminal when it used prior convictions that were stale, trivial, and remote and
              failed to make a finding that habitual criminal status was fair and just. 2 (Id. at 58– 68.)
16
         •    Ground 9: The state court erred by giving an inaccurate and unconstitutional jury
17            instruction on cheating at trial. (Id. at 69–72.)
18       •    Ground 10(A)(1): trial counsel failed to object to a defective jury instruction on cheating.
              (Id. at 74.)
19
         •    Ground 10(B)(2): appellate counsel was ineffective for failing to challenge on appeal the
20            evidence of prior bad acts of alleged past-posting bets at the Orleans Casino and Caesar’s
              Palace. (Id. at 79.)
21
         •    Ground 10(B)(3): appellate counsel was ineffective for failing to challenge the admission
22            of the slowed down videotapes on appeal. (Id.)
23       •    Ground 10(B)(6) in part: unexhausted to the extent it asserts appellate counsel was
              ineffective for failing to challenge the habitual criminal adjudication on the grounds that
24
              (i) Morris’s prior convictions were stale, remote and trivial, and (ii) the state court did not
25
     1
      Part of Ground 6 was dismissed as duplicative of Ground 10(A)(2), to the extent it asserted that trial
26   counsel interfered with Morris’s right to testify at trial. (ECF No. 42 at 7, 12.)
     2
27    On reconsideration, the Court later clarified that Ground 8 is exhausted to the limited extent it claims
     Morris’s habitual criminal adjudication was improper insofar as it was based on an overturned conviction
28   out of Michigan. (ECF No. 48.)



                                                         3
             Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 4 of 10


              find such adjudication was “just and proper.” (Id. at 80.)
 1
         •    Ground 10(B)(7): appellate counsel was ineffective for failing to challenge the cheating
 2            instruction on appeal. (Id.)
 3   The Court further noted that merits review of cumulative error would be limited to claims Morris
 4   “presented to, and therefore exhausted before, the Nevada Supreme Court.” (ECF No. 42 at 10.)
 5   Morris was given multiple options on how to proceed, including the option to seek a stay and
 6   abeyance of his Amended Petition to return to state court to exhaust his claims. (Id. at 12.) He
 7   chose that option and the Court granted his request. (ECF No. 61.)
 8            E.     Second State Petition
 9            In May 2018, Morris filed a second state petition in the state court to exhaust his federal
10   claims. (Ex. 148, ECF No. 62-21.) He argued he could demonstrate cause and prejudice under
11   NRS 34.726(1) and overcome the procedural bars. (Id. at 10.) The state court found that Morris
12   failed to establish good cause and denied the second state petition as time-barred and successive
13   based on the State specifically pleading laches. (Ex. 158, ECF No. 77-4.) Morris appealed, raising
14   Grounds 2–9, 10(A)(1), 10(B)(2), 10(B)(3), 10(B)(6) in part, 10(B)(7), and 11 of his Amended
15   Petition. 3 (Ex. 162, ECF No. 77-8.) The Nevada Supreme Court affirmed the dismissal of his
16   second state petition as untimely and successive and lacking good cause to overcome the
17   procedural bars. (Ex. 166, ECF No. 77-12.)
18            F.     Reopened Federal Habeas Action
19            The following month, the Court reopened this case on Morris’s request. (ECF Nos. 67,
20   69.) The Court instructed Respondents “to answer, or otherwise respond to,” the Amended
21   Petition. (ECF No. 69 at 1.) Respondents have now moved to dismiss substantive Grounds 2–9
22   of the Amended Petition as procedurally barred. 4
23
     3
       Morris raised Ground 10(B)(1) in his informal brief stating that it appeared unexhausted, although this
24   Court did not address it in the December 2017 Order. (Ex. ECF No. 77-8 at 21.) Petitioner is correct that
     the order did not address Ground 10(B)(1). This was because Respondents’ Motion to Dismiss (ECF
25   No. 37) did argue that such claim was unexhausted.
     4
26    Respondents’ Motion does not seek dismissal of any IAC claim as procedurally barred, although the Court
     previously found certain IAC claims unexhausted (ECF No. 42). Some of Morris’s appellate IAC claims
27   are relevant to his opposition. In addition to his unexhausted claims identified above, Morris’s relevant
     exhausted appellate IAC claims are summarized as follows:
28       • Ground 10(B)(1): appellate counsel was ineffective for failing to challenge the sufficiency of the


                                                        4
               Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 5 of 10



 1   II.        PROCEDURAL DEFAULT

 2              A.      Governing Law

 3              Federal courts are barred from considering a state prisoner’s habeas claim if the state courts

 4   denied his claim pursuant to an independent and adequate state procedural rule. Edwards v.

 5   Carpenter, 529 U.S. 446, 454–55 (2000). Nevada’s one-year statute of limitation for post-

 6   conviction petitions, NRS § 34.726, and prohibition on second or successive post-conviction

 7   petitions, NRS § 34.810, are independent and adequate state procedural rules. E.g., Williams v.

 8   Filson, 908 F.3d 546 (9th Cir. 2018); Ybarra v. McDaniel, 656 F.3d 984, 990 (9th Cir. 2011).

 9              When a prisoner “procedurally defaults” a federal claim, judicial review is barred unless

10   he can show either: (1) “cause for the default and actual prejudice as a result of the alleged violation

11   of federal law,” or (2) “that failure to consider the claims will result in a fundamental miscarriage

12   of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991); McQuiggin v. Perkins, 569 U.S.

13   383, 386 (2013) (the miscarriage of justice exception ensures “that federal constitutional errors do

14   not result in the incarceration of innocent persons”). To demonstrate cause, a petitioner must show

15   that some external and objective factor impeded his efforts to comply with the state’s procedural

16   rule. Maples v. Thomas, 565 U.S. 266, 280–81 (2012). Ignorance or inadvertence does not

17   constitute cause. Murray v. Carrier, 477 U.S. 478, 486–87 (1986). To show prejudice, a petitioner

18   bears the burden of showing not merely that the error created a possibility of prejudice, but that

19   the error worked to his actual and substantial disadvantage, infecting the entire proceeding with

20   constitutional error. Id. at 494; Bradford v. Davis, 923 F.3d 599, 613 (9th Cir. 2019).

21              B.      The Parties’ Positions

22              Respondents contend that the Nevada Supreme Court expressly invoked NRS 34.726 and

23   NRS 34.810 to procedurally default Grounds 2, 3, 4, 5, 6, 7, 8, and 9; thus, barring federal review.

24   (ECF No. 73.) Because the Nevada Supreme Court expressly relied upon independent and

25
                evidence. (ECF No. 25 at 76–79.)
26
           •    Ground 10(B)(4): appellate counsel was ineffective for failing to challenge the deprivation of
27              Morris’s right to testify at trial. (Id. at 79.)
           •    Ground 10(B)(5): appellate counsel was ineffective for failing to challenge the flight instruction.
28              (Id. at 79–80.)



                                                            5
          Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 6 of 10



 1   adequate state procedural bars, this Court should dismiss Grounds 2–9.

 2          Morris argues the Motion should be denied because he presented his claims to the Nevada

 3   courts in his second state petition and informal appellate brief, and the Nevada Supreme Court

 4   “denied the legal merits” of his claims. (ECF No. 75 at 5.) He maintains that his claims are now

 5   fully exhausted and ripe for federal review. Additionally, Morris argues there is cause and

 6   prejudice to excuse the default based on the ineffective assistance of appellate counsel, Howard

 7   Brooks. He contends that Brooks failed to raise the contested grounds on appeal and admitted as

 8   much during the evidentiary hearing on his first state petition. (Id. at 4–5.)

 9          In their reply, Respondents point out that many of the appellate IAC claims Morris argues

10   as cause to overcome the default of his substantive claims are themselves procedurally defaulted

11   and are therefore precluded from establishing cause. (ECF No. 76.) Additionally, for the

12   exhausted IAC claims, they assert that Morris fails to refute Brooks’ strategic reasons for not

13   raising those issues on appeal, and Morris has not shown a probability of success on appeal. Thus,

14   Respondents maintain that Morris has not shown cause and prejudice, and Grounds 2–9 are

15   procedurally barred.

16          The Court notes that the parties’ arguments do not distinguish between the exhausted and

17   unexhausted portions of Ground 8. The Nevada Supreme Court’s ruling on Morris’ second state

18   petition could not procedurally bar any claim this Court previously found exhausted in Morris’

19   earlier post-conviction proceedings. On its face, such an outcome runs counter to the purposes of

20   a stay and abeyance of federal habeas proceedings. Here, the Court determined on reconsideration

21   that part of Ground 8 is exhausted. (See ECF No. 48 at 2–3.) Thus, Ground 8 cannot be subject

22   to dismissal in its entirety as procedurally barred, and the analysis in this order is limited to the

23   unexhausted portion of Ground 8.

24          C.      Grounds 4, 5, 9, and 8 in part

25          In certain circumstances, counsel’s ineffectiveness in failing properly to preserve a habeas

26   claim for review in state court will suffice to show cause. Edwards v. Carpenter, 529 U.S. 446,

27   451 (2000) (citing Murray v. Carrier, 477 U.S. 478, 488–89 (1986)). As relevant to Morris’s

28   argument, the ineffective assistance of appellate counsel in failing to raise a claim on direct appeal


                                                       6
          Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 7 of 10



 1   in the state criminal proceedings may potentially establish cause and prejudice. Cockett v. Ray,

 2   333 F.3d 938, 943–44 (9th Cir. 2003). “But to assert such an excuse in a federal habeas petition,

 3   a state prisoner must first exhaust in state court the claim that his appellate counsel was

 4   constitutionally inadequate.” Arrendondo v. Neven, 763 F.3d 1122, 1140 (9th Cir. 2014) (citing

 5   Cockett, 333 F.3d at 943; Tacho v. Martinez, 862 F.2d 1376, 1381 (9th Cir. 1988)).

 6          Morris seeks to excuse the procedural default of his claims based on Brooks’ alleged

 7   constitutional violations. However, as to substantive Grounds 4, 5, 9 and the unexhausted portion

 8   of Ground 8, he failed to present the corresponding appellate IAC claims—Grounds 10(B)(2),

 9   10(B)(3), 10(B)(6) in part, and 10(B)(7)—to the state court in his initial post-conviction

10   proceedings and those claims are themselves procedurally defaulted. Accordingly, Morris may

11   not rely upon those appellate-level IAC claims to establish cause excusing the procedural default

12   of Grounds 4, 5, 8 in part, and 9.

13          D.      Grounds 2, 3, 6, and 7

14          Federal courts review appellate IAC claims in accordance with the standard set out in

15   Strickland v. Washington, 466 U.S. 668 (1984). E.g., Miller v. Keeney, 882 F.2d 1428, 1433 (9th

16   Cir. 1989). Under Strickland, a petitioner must (1) show that “his counsel was objectively

17   unreasonable . . . in failing to find arguable issues on appeal—that is, that counsel unreasonably

18   failed to discover nonfrivolous issues and to file a merits brief raising them,” and (2) demonstrate

19   prejudice—that is, “he must show a reasonable probability that, but for counsel’s unreasonable

20   failure to file a merits brief, he would have prevailed on his appeal.” Smith v. Robbins, 528 U.S.

21   259, 285 (2000). When analyzing an IAC claim, a court may first consider either the question of

22   deficient performance or the question of prejudice. Strickland, 466 U.S. at 697.

23          Courts must apply a strong presumption that counsel’s challenged conduct may be

24   considered sound strategic decisions. Id. at 689 (internal quotation omitted); Cullen v. Pinholster,

25   563 U.S. 170, 191 (2011). “The lawyer has discharged his constitutional responsibility so long as

26   his decisions fall within the ‘wide range of professionally competent assistance’.” Buck v. Davis,

27   --- U.S. ----, 137 S. Ct. 759, 775 (2017) (noting that Strickland “sets a high bar” for deficient

28   performance) (quoting at Strickland, 466 U.S. 690).


                                                      7
          Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 8 of 10



 1          Morris fails to demonstrate constitutional violations excusing the procedural default of

 2   Grounds 2, 3, 6, and 7 through corresponding appellate IAC claims—Grounds 10(B)(1), 10(B)(4),

 3   and 10(B)(5)—which he exhausted in his first state petition and post-conviction appeal. (Exs. 87,

 4   94, 126, ECF Nos. 15-2, 15-24, 28-1.)

 5          With regard to Grounds 2 and 3, Morris’s claims of insufficient evidence supporting the

 6   convictions for fraudulent acts at two casinos, Brooks testified that his impression of the trial

 7   testimony was that “overwhelming evidence” supported the convictions. (Ex. 99, ECF No. 15-24

 8   at 10–11; see also Ex. 97, ECF No. 15-22 at 4.) Brooks affirmatively chose not to make such a

 9   challenge because it would not have been productive. (Id.)

10          As to Ground 6, Morris’s claim the state court interfered with his right to testify at trial,

11   Brooks testified that the record did not support such a claim. (Ex. 99, ECF No. 15-24 at 14–18.)

12   Following review of the record, Brooks surmised that the state court judge left the decision in

13   Morris’s hands, “if Mr. Morris wants to testify -- he can let the Court know he wants to testify.”

14   (Id. at 15.) Brooks therefore felt he had nothing to work with on that issue and declined to

15   challenge it on appeal. (Id. at 17–18; see also Ex. 97, ECF No. 15-22 at 5.)

16          Regarding Ground 7, Morris’s claim the state court erred by giving a flight instruction,

17   Brooks testified to his “impression that the evidence was sufficient to support that instruction,”

18   and even if the evidence had not been sufficient, he may not have “raised that issue in light of the

19   overwhelming evidence in this case.” After “considering the evidence,” he declined to raise the

20   issue as “it was just going nowhere.” (Ex. 99, ECF No. 15-24 at 18.)

21          Brooks’ testimony demonstrates that Morris’s appellate IAC claims—Grounds 10(B)(1),

22   10(B)(4), and 10(B)(5)—do not provide cause to excuse the default of Grounds 2, 3, 6, and 7.

23   Brooks diligently evaluated the record and made objectively reasonable professional judgments

24   that such claims would not be successful on appeal. His decisions clearly fall within the wide

25   range of sound strategic decisions presumed under Strickland. Morris fails to refute counsel’s

26   strategic reasons for deciding against litigating these issues. Because Morris fails to demonstrate

27   that Brooks’ performed deficiently, the Court need not address Strickland’s prejudice prong. See

28   Strickland, 466 U.S. at 697 (if a petitioner fails to satisfy one element of an IAC claim, the court


                                                      8
          Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 9 of 10



 1   need not consider the other).

 2          Finally, the Court is not persuaded by Morris’s argument that Grounds 2–9 are now fully

 3   exhausted and ripe for federal review. (ECF No. 75 at 5.) As he acknowledges, Grounds 2–9 were

 4   not presented to the Nevada courts until his second round of post-conviction proceedings, and the

 5   Nevada Supreme Court affirmed the dismissal of the second state petition as time-barred and

 6   successive as well as the state court’s finding that he failed to establish good cause to overcome

 7   the procedural bars. (Ex. 166, ECF No. 77-12.)

 8          IT IS THEREFORE ORDERED:

 9          1. Respondents’ Amended Motion to Dismiss (ECF No. 73) is GRANTED IN PART

10              AND DENIED IN PART as explained herein. The following claims of Petitioner Brent

11              Morris’s First Amended Petition for Writ of Habeas Corpus (ECF No. 25) are

12              DISMISSED with prejudice as procedurally defaulted:

13                  a. Grounds 2, 3, 4, 5, 6, 7, and 9 in their entirety; and

14                  b. Ground 8 to the extent it asserts the state court erred by (i) using Morris’s prior

15                      convictions that were stale, trivial, and remote in adjudicating him as a habitual

16                      criminal, and (ii) failing to make a finding that habitual criminal status was just

17                      and proper.

18          2. Respondents will have 60 days to answer the surviving grounds of the Amended

19              Petition:

20                  a. Ground 1 to the extent it asserts Morris’s 2011 convictions are infirm because

21                      he was not properly on the “Black List” (see ECF No. 42 at 4–5);

22                  b. Ground 8 to the extent it asserts Morris’s habitual criminal adjudication was

23                      improperly based on an invalid Michigan conviction (ECF No. 48 at 2–3);

24                  c. IAC Ground 10 and subclaims 10(A)(1), 10(A)(2), 10(B)(1), 10(B)(2),

25                      10(B)(3), 10(B)(4), 10(B)(5), 10(B)(6), 10(B)(7), and 10(B)(8); and

26                  d. Ground 11 regarding cumulative error to the extent Morris’s claims were

27                      “presented to, and therefore exhausted before, the Nevada Supreme Court.”

28                      (ECF No. 42 at 10.)


                                                      9
     Case 3:14-cv-00372-LRH-WGC Document 81 Filed 08/13/20 Page 10 of 10



 1     3. In the answer, Respondents must specifically cite to and address the applicable state

 2        court written decision and state court record materials, if any, regarding each claim

 3        within the response as to that claim.

 4     4. Petitioner will have 60 days following service of the answer to file and serve a reply

 5        brief.

 6     DATED this 13th day of August, 2020.
 7

 8
                                                       LARRY R. HICKS
 9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  10
